Citation Nr: 1219471	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death, to include a claim for benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1952 to April 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Huntington, WV, RO which denied entitlement to service connection for the cause of death (to include entitlement to benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death) because the evidence received was not new and material, sufficient to reopen the previously denied claim.

The Veteran died in May 2005.  The appellant is his surviving spouse.

In May 2006, the RO had previously denied the appellant's claim for Dependency and Indemnity Compensation (DIC) including entitlement to service connection for the cause of the Veteran death and entitlement to benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The appellant had essentially contended that the VA hospital in Beckley, W.V. was negligent in treating her husband and that such negligence resulted in his death.   

 A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  By way of a May 2006 rating decision, the RO denied the appellant's claim for service connection for cause of the Veteran's death, finding, essentially, that the Veteran's death was not related to his military service or to VA treatment.  The appellant was provided notification of the rating decision and of her appellate rights in May 2006, but she did not appeal this decision. 

2.  New evidence received since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  New and material evidence has not been received since the May 2006 rating decision, and the claim for service connection for cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).   

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  VCAA requires that a notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  These notice requirements apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA satisfied the notice requirements of the VCAA by means of an October 2008 pre-rating letter.  This letter informed the appellant of the types of evidence not of record needed to substantiate the claim and also informed her of the division of responsibility between the appellant and VA for obtaining the required evidence.  In addition, the October 2008 letter informed the appellant how disability ratings and effective dates are assigned, as required by Dingess.  Specific to a claim to reopen a previously denied claim for service connection, the VCAA requires that VA provide a notice letter that describes the basis of the previous denial, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial.  The failure to provide this notice prior to the adjudication of a claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The October 2008 letter was consistent with the requirements in Kent.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the report of VA examination of the Veteran's claims file.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, others, and her representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  


II.  Analysis

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must decide whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for cause of the Veteran's death.  While there is some evidence the appellant has submitted that is new, it must also be considered material.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In the current matter, the Board finds the newly submitted evidence by the appellant is cumulative and redundant of evidence already on file.  It does not provide anything material regarding a positive association between the Veteran's death and his military service, nor does it show that the Veteran's death was caused by VA hospitalization, medical or surgical treatment, vocational rehabilitation, compensated work therapy program, or as the result of having submitted to a VA medical examination.  

At the time of the May 2006 rating decision, the evidence considered by the RO included the Veteran's death certificate, a VA examination report dated in May 2006, VA treatment records dated from 1991-2005, and the Veteran's service treatment records.  The Veteran's death certificate showed that the immediate cause of the Veteran's death was cardiopulmonary arrest due to or as a consequence of bladder cancer with bone metastis and coronary artery disease.  The May 2006 VA examiner's opinion concluded that the Veteran's death was not caused by or a result of willful misconduct by hospital care, medical or surgical treatment, or examination furnished to the Veteran by a VA employee or in a VA facility.  VA treatment records showed that the Veteran had ongoing care at the VA concerning his heart, bladder cancer, and other medical conditions.  The record contained no indication that the causes of the Veteran's death were related to service.   Service treatment records show that the Veteran presented at the dispensary after 33 days of active service with diagnosis adenoma, n.e.c., thyroid, after he complained of swelling of the neck approximately five months duration and a dull to sharp pain with shortness of breath and nervousness in his right chest for six days.  The Veteran was subsequently medically discharged from the military.  The diagnosis was adenoma, N.E.C., thyroid.  During his lifetime, the Veteran was not service-connected for any condition.  

Ultimately, the RO denied the appellant's claim because it was determined that the Veteran's death was not caused by VA hospitalization, medical or surgical treatment, vocational rehabilitation, compensated work therapy program, or as the result of having submitted to a VA medical examination.  In addition, the RO found that the Veteran's death was not casually related to the Veteran's military service.  

In order for any new evidence to be considered material, it would have to show a link between the causes of death and service, or show that the Veteran's death was caused by VA treatment.

The evidence submitted since the May 2006 rating decision consists of written statements from the appellant as well as copies of service treatment records and a VA outpatient record.  There were also numerous other written statements submitted which detailed the Veteran's history of nervous trouble.  

After a thorough review of the evidence that has been submitted since the May 2006 rating decision, the Board has determined that the service treatment records as well as the VA outpatient record were all of record and were considered by the RO at the time of the May 2006 rating decision.  With respect to the written statements submitted, the Board has reviewed them and does not doubt the sincerity or the contents of the letters, however, the letters contribute nothing new to show that the Veteran's death was casually related to his military service or that the Veteran's death was related to care he received at the VA.  

Accordingly, the newly submitted records and contentions do not provide any new competent evidence that would indicate that the Veteran's death was related to his period of active duty service or that it was caused by VA hospitalization, medical or surgical treatment, vocational rehabilitation, compensated work therapy program, or as the result of having submitted to a VA medical examination.  Rather, the evidence is cumulative and redundant of evidence already received and considered by the RO in its final May 2006 decision.  Since there is no new non-duplicative evidence that links the Veteran's death to his active duty military service or to VA treatment, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the appellant's claim. 

Consequently, the Board finds that new and material evidence has not been received since the May 2006 final RO decision and reopening the claim for service connection for cause of the Veteran's death is not warranted. 

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received, and the appeal to reopen a claim for service connection for cause of the Veteran's death is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


